Citation Nr: 0839539	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
left side (hip, leg, ankle, and foot) to include as secondary 
to service-connected shrapnel wound of the left thigh with 
related sciatica and loss of use of the left foot.  

2.  Entitlement to service connection for arthritis of the 
right side (hip, leg, ankle, and foot) to include as 
secondary to service-connected shrapnel wound of the left 
thigh with related sciatica and loss of use of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from April 1969 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative contend that the veteran 
has arthritis of the left and right sides (hips, legs, 
ankles, and feet) which is etiologically related to his 
service-connected shrapnel wound of the left thigh with 
related sciatica and loss of use of the left foot.  They 
assert that the veteran ambulates with an altered gait and 
must put considerable weight on his right side.  The 
veteran's service-connected disability is rated as 60 percent 
disabling with special monthly compensation based on loss of 
use of the left foot.  They contend that there service-
connected disabilities have resulted in arthritic problems to 
his left and right sides.

The Board finds that although the veteran was afforded a VA 
examination in August 2005, it is inadequate.  As pointed out 
by the veteran's representative, no x-ray studies were 
performed in order to confirm whether arthritis is present.  
Further, the examiner provided no opinion regarding whether 
the veteran's service-connected shrapnel wound of the left 
thigh with related sciatica and loss of use of the left foot 
aggravated any arthritis of the left or right side, assuming 
a diagnosis of such.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Also, there has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The veteran has 
not been provided VCAA notification which pertains to 
secondary service connection.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the secondary service connection issues.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays, should be accomplished.  If the 
veteran has arthritis of any joint, based 
on a review of the claims file and any 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current arthritis is proximately due to, 
or the result of, the service-connected 
shrapnel wound of the left thigh with 
related sciatica and loss of use of the 
left foot, or whether the claimed 
disabilities are otherwise related to the 
veteran's military service.  The examiner 
should also opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current arthritis is 
permanently aggravated by the veteran's 
service-connected shrapnel wound of the 
left thigh with related sciatica and loss 
of use of the left foot.  The examiner 
should provide a complete rationale for 
all opinions expressed and conclusions 
reached.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
phrase "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The examiner 
should also note that "aggravation" is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




